DiSMISS: Opinion Issued October 31. 2012.



                                              7   7




                                                  In The
                                 ntirt øf   pia1i
                         FiftI! Jitrirt nf axa at Ja11ai
                                       No. 05-12-01022-CV


               MICHELLE EDDINS, AS PERSONAL REPRESENTATiVE OF
                  THE ESTATE OF RONALD CARY EDDINS, Appellant

                                                      V.

    JAN DEBEUCKELAER, INDIVII)UALLY AND AS REPRESENTATIVE OF THE
   ESTATE OF KAAT DEBEUCKELAER, CLIRISTIANE I)AEMS, MAUR1TA LARK,
    INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTAFE OF KENNEF11
   JOSEPIl LARK, DECEASED, AND KENNETH LARK, INDIVIDUALLY, Appellees


                        On Appeal from the 44th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-02 149-B


                              MEMORANDUM OPINION
                            Before Justices Bridges, Richter, and Lang
                                    Opinion By Justice Lang

       Before the Court is the parties’ joint motion to dismiss the appeal. The parties inform the

Court that they have settled their differences. Accordingly we grant the parties’ motion and dismiss

the appeal. See TEx. R. App. P. 42.1(a)(2).



                                                            /          /

                                                                     /I
                                                           3
                                                           O UGLAS. LANG
                                                           JUSTIC/’
121 022F.P05
                                          (I(




                                (!Itnirt of Apprala
                        fift1i Jitrirt of t!xaa at Oatlaa

                                       JUDGMENT
MICHELLE EDDINS, AS PERSONAL                        Appeal from the 44th Judicial District Court
REPRF:SENTATIVE OF THE ESTATE OF                    of Dallas County, Texas. (Tr.Ct.No. DC-12-
RONAL[) CARY EDDiNS, Appellant                      02149-B).
                                                    Opinion delivered by Justice Lang, Justices
No. 05-12-01022-CV           V.                     Bridges and Richter, participating.

JAN DEBEUCKELAER, INDIVIDUALLY
AND AS REPRESENTATIVE OF THE
ESTATE OF KAAT DEBEUCKELAER,
CHRISTIANE DAEMS, MAU RITA LARK,
INDIVIDUALLY         AND     AS
REPRESENTATIVE OF THE ESTATE OF
KENNETH JOSEPH LARK, DECEASED,
AND KENNETH LARK, INDIVIDUALLY,
Appel lees

       Based on the Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that the parties bear their own costs of the appeal.


Judgment entered October 31, 2012.

                                                         /


                                                    1/
                                                         g/ 14
                                                   DOUfGLAS LANG
                                                               .




                                                   JUSTICE/